 



EXHIBIT 10.5
SECOND AMENDMENT AND WAIVER
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(Non-Guaranteed Line)
     This Second Amendment and Waiver to Amended and Restated Loan and Security
Agreement is entered into as of February 28, 2008 (the “Amendment”), by and
between COMERICA BANK (“Bank”), ALLIANCE CONSULTING GROUP ASSOCIATES, INC.
(“Consulting”) and ALLIANCE HOLDINGS, INC., (“Holdings”; Consulting and Holdings
are referred to herein individually as a “Borrower” and collectively, the
“Borrowers”).
RECITALS
     Borrowers and Bank are parties to that certain Amended and Restated Loan
and Security Agreement dated as of February 28 , 2007, as amended by that
certain First Amendment and Waiver to Amended and Restated Loan and Security
Agreement dated as of May 2, 2007, and as amended by those certain Waivers to
Amended and Restated Loan and Security Agreement dated as of August 1, 2007 and
October 31, 2007 (collectively, the “Agreement”). The parties desire to amend
the Agreement in accordance with the terms of this Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. The following defined terms are amended to read as follows:
     “Borrowing Base” means an amount equal to the sum of (i) eighty percent
(80%) of Eligible Accounts plus (ii) the lesser of eighty percent (80%) of
Eligible Unbilled Accounts or Two Million Dollars ($2,000,000), in each case as
determined by Bank with reference to the most recent Borrowing Base Certificate
delivered by Borrowers.
     “Eligible Unbilled Accounts” means Accounts that would otherwise be
Eligible Accounts but have not yet been billed, except for Unbilled Accounts
arising from fixed fee contracts with milestone-based payments where the
deliverable milestone has not been achieved. An Unbilled Account shall be
ineligible if not billed by a Borrower within 30 days.
     “Letter of Credit Sublimit” means a sublimit for Letters of Credit under
the Revolving Line of $500,000.
     “Revolving Line” means a credit extension of up to Nine Million Five
Hundred Thousand Dollars ($9,500,000).
     “Revolving Maturity Date” means February 25, 2009.
     2.      The following defined terms are added to the Agreement to read as
follows:
     “Consolidated Net Income (or Deficit)” means the consolidated net income
(or deficit) of any Person and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom all extraordinary nonrecurring items of income.
     “Consolidated Total Interest Expense” means with respect to any Person for
any period, the aggregate amount of interest required to be paid or accrued by a
Person and its Subsidiaries during such period on all Indebtedness of such
Person and its Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
capitalized lease or any synthetic lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.

1



--------------------------------------------------------------------------------



 



     “EBITDA” means with respect to any fiscal period an amount equal to the sum
of (a) Consolidated Net Income of the Borrowers and their Subsidiaries for such
fiscal period, plus (b) in each case to the extent deducted in the calculation
of the Borrowers’ Consolidated Net Income and without duplication,
(i) depreciation and amortization for such period, plus (ii) income tax expense
for such period, plus (iii) Consolidated Total Interest Expense paid or accrued
during such period, plus (iv) non-cash expense associated with granting stock
options, and minus, to the extent added in computing Consolidated Net Income,
and without duplication, all extraordinary and non-recurring revenue and gains
(including income tax benefits) for such period, all as determined in accordance
with GAAP.
     3.      Section 2.3(a) is amended to read as follows:
     (a) Interest Rates. Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding daily balance thereof, at a variable
rate equal to one and one-quarter percent (1.25%) above the Prime Rate;
provided, however, that if Borrowers are in compliance with this Agreement and
maintain at least ninety-five percent (95%) of projected EBITDA as outlined in
the Borrowers’ board-approved plan provided to Bank for the first six (6) months
of fiscal year 2008, then Advances shall bear interest, on the outstanding daily
balance thereof, at a variable rate equal to three-quarters of one percent
(0.75%) above the Prime Rate.
     4.      Section 2.5(d) is added to the Agreement to read as follows:
     (d) Unused Line Fee. A per annum fee equal to 0.25% of the difference
between (1) the amount of the Revolving Line available on each date of
determination, and (2) the average daily balance owing on account of the
Revolving Line during the term hereof, paid quarterly in arrears, which shall be
nonrefundable.
     5. Section 6.8 of the Agreement is amended and restated in its entirety to
read as follows:
6.8 EBITDA. An EBITDA, on a trailing three (3) month basis, as indicated for the
months set forth below;

          Date of Measurement   EBITDA
Three Months ended 03/31/08
  $ (560,000 )
Three Months ended 04/30/08
  $ (60,000 )
Three Months ended 05/31/08
  $ 145,000  
Three Months ended 06/30/08
  $ 265,000  
Three Months ended 07/31/08
  $ 350,000  
Three Months ended 08/31/08
  $ 465,000  
Three Months ended 09/30/08
  $ 715,000  
Three Months ended 10/31/08
  $ 825,000  
Three Months ended 11/30/08
  $ 900,000  
Three Months ended 12/31/08
  $ 735,000  

     Thereafter to be determined by Bank based on Borrowers’ Fiscal Year 2009
Plan.
     6. Section 6.9 of the Agreement is amended and restated in its entirety to
read as follows:
6.9 Minimum Cash/Excess Billed Eligible Accounts. Borrowers shall maintain at
all times, on a consolidated basis, measured on Friday of each week, a balance
of Cash at Bank and Cash at

2



--------------------------------------------------------------------------------



 



Bank’s Affiliates covered by a control agreement plus excess billed Eligible
Accounts of not less than $1,500,000.
     7. Bank waives Borrower’s failure to comply with Sections 6.8
(Profitability) and 6.9 (Current Ratio) of the Agreement for the months ended
October 31, 2007; November 30, 2007; December 31, 2007; and January 31, 2008.
     8. The Borrowing Base Certificate is amended to be in substantially the
form of attached Exhibit C.
     9. The Compliance Certificate is revised to be in substantially the form of
attached Exhibit D.
     10. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remains in full force and effect in accordance with its
terms and hereby is ratified and confirmed in all respects. Except as expressly
set forth herein, the execution, delivery, and performance of this Amendment
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Agreement, as in effect prior to the date hereof. Each
Borrower ratifies and reaffirms the continuing effectiveness of all instruments,
documents and agreements entered into in connection with the Agreement.
     11. Except as set forth in the Schedule of Exceptions originally provided
by Borrowers to Bank in connection with the Agreement and any updated Schedule
of Exceptions provided by Borrowers to Bank, each Borrower represents and
warrants that the representations and warranties contained in the Agreement are
true and correct as of the date of this Amendment, and that no Event of Default
has occurred and is continuing.
     12. Borrowers are parties to certain documents, instruments and/or
agreements (collectively, the “Documents”) with or between the undersigned and
Comerica Bank, a Michigan banking corporation (the “Merged Bank”). The Merged
Bank has merged with and into Comerica Bank, a Texas banking association (the
“Surviving Bank”). Borrowers hereby acknowledge and agree that any reference in
the Documents to Comerica Bank shall mean Comerica Bank, a Texas banking
association, as successor by merger to the Merged Bank.
     13. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
     14. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
          (a) this Amendment, duly executed by Borrowers;
          (b) a renewal fee equal to $35,000 plus an amount equal to all Bank
Expenses incurred through the date of this Amendment;
          (c) Affirmation of Subordination (Safeguard Scientifics, Inc.); and
          (d) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
[SIGNATURE PAGE FOLLOWS.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

            ALLIANCE HOLDINGS, INC.
      By:   /s/ James Short       Title:  Signer                        
ALLIANCE CONSULTING GROUP ASSOCIATES, INC.
      By:   /s/ James Short       Title:  Vice President, Finance              
          COMERICA BANK
      By:   /s/ Peter Bendoris       Title:  Vice President                    
 

4